EXHIBIT 3.1.2 CERTIFICATE OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION (Filed on 6/25/2007) Pursuant to Section 242 of the General Corporation Law of the State of Delaware HERCULES INCORPORATED (the "Corporation"), a corporation duly organized and existing under the General Corporation Law of the State of Delaware, does hereby certify as follows: 1. The Restated Certificate of Incorporation of the Corporation is hereby amended by deleting the text of Paragraph 1 of Section I of Article Sixth thereof and inserting the following in lieu thereof: “1.
